DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose “a third isolator component positioned over the first isolator component”, “a fourth isolator component positioned over the second isolator component”, and “at least one conductor connecting the third isolator component to the fourth isolator component” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “9660482.2Application No.: 16/700,3704 Docket No.: G0766.70288US00Reply to Office Action of September 14, 2021at least one third isolator component configured to electromagnetically couple with the first isolator component and the second isolator component, wherein the first isolator component and the second isolator component are positioned between the at least one third isolator component and the single substrate”, “a first electrical contact coupled to the first isolator component” and “a second electrical contact coupled to the second isolator component” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “at least one third isolator component positioned over the first isolator component and the second isolator component”, “at least one first circuit coupled to the first isolator component and configured to operate in a first voltage domain”, and “at least one second circuit coupled . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899